DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, and 7-20 are pending.
Claims 12 and 20 remain withdrawn from examination.
In this proposed after final amendment, applicants have corrected the issues of the claim dependency that was previously raised.
Applicants in their response to the restriction requirement on 7/12/2021 having elected the process claims for examination without traverse.
Claims 12 and 20 being the non-elected product claims.
	Thereby, as per rejoinder practices, the product claims are not eligible for rejoinder as rejoinder since the product/apparatus was not elected by the applicants for examination.  







EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 12 and 20.

Allowable Subject Matter
Claims 1, 3-4, 7-11, and 13-19 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As previously stated: The prior art of record fails to teach the additional features of claim 6 in the preparation method of the CdSe/CdS quantum rod solution. The closest prior art includes Hasegawa that does not teach the particular feature. Further, Smith (US 2016/0200974) teaches of the formation of quantum dots that includes Se powder and S powder being used in the preparation, see [0107] and [0120], in the formation of the solution and further teachings of forming the CdSe quantum dots, however, Smith does not teach of CdSe/CdS quantum rod solution. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744